In the United States Court of Federal Claims
                                           No.02-1742V
                                     Filed: November 1, 2013
                                        Not to be Published

****************************
NATHANIEL BROGAN-KIM,          *
by His Father and Next Friend, *
PAUL KIM,                      *
                               *                       Autism; Attorneys’ Fees and Costs
                   Petitioner, *
                               *
             v.                *
                               *
SECRETARY OF HEALTH AND        *
HUMAN SERVICES                 *
                               *
                   Respondent. *
                               *
****************************

                DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

       On November 1, 2013, the parties filed a Stipulation of Facts Concerning
Attorneys’ Fees and Costs. After informal discussions, the parties have agreed on
$10,660.79 in attorneys’ fees and costs and $150.00 in petitioner’s costs for a total of
$10,810.79. In lieu of filing a Vaccine General Order #9 statement, petitioner’s counsel
represents that petitioner had $150.00 in costs that petitioner personally incurred that
are compensable under § 15 (e)(1).

        The request for attorneys’ fees and costs is granted. Petitioner is awarded
reasonable attorneys’ fees and costs pursuant to §§ 15(b) and (e)(1), as I find that the
petition was brought in good faith and upon a reasonable basis, and the amounts
requested are reasonable and appropriate.


1
   Because this unpublished decision contains a reasoned explanation for the action in this case,
I intend to post this decision on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule
18(b), a party has 14 days to identify and move to redact medical or other information, that
satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
I agree that the identified material fits within the requirements of that provision, I will redact such
material from public access.


                                                  1
Accordingly, I hereby award the total amount of $10,810.79 as follows:

          a lump sum of $10,660.79, in the form of a check payable jointly to
           petitioner and petitioner’s counsel, Conway, Homer & Chin-Caplan, P.C.;
           and

          a lump sum of $150.00, in the form of a check payable solely to
           petitioner.

      In the absence of a timely-filed motion for review filed pursuant to Appendix B of
the Rules of the U.S. Court of Federal Claims, the Clerk of the court shall enter
judgment in accordance herewith.2

IT IS SO ORDERED.


                                             s/Denise K. Vowell
                                             Denise K. Vowell
                                             Chief Special Master




2
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. See Vaccine Rule 11(a).


                                                2